UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-8219


ALVIN FAULKNER,

                  Petitioner - Appellant,

             v.

NANCY L. ROUSE, Warden,

                  Respondent - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:08-cv-00951-JFM)


Submitted:    August 26, 2009                 Decided: September 1, 2009


Before TRAXLER,     Chief   Judge,   and   GREGORY   and   SHEDD,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Alvin Faulkner, Appellant Pro Se.       Michael O’Connor Doyle,
Assistant Attorney General, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Alvin Faulkner, a state prisoner, seeks to appeal the

district      court’s    order      dismissing     without     prejudice        his    28

U.S.C. § 2241 (2006) petition.                   The order is not appealable

unless    a   circuit     justice     or   judge    issues     a    certificate        of

appealability.        28 U.S.C. § 2253(c)(1) (2006).               A certificate of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                 28 U.S.C. § 2253(c)(2)

(2006).       A prisoner satisfies this standard by demonstrating

that reasonable jurists would find that any assessment of the

constitutional        claims   by    the   district    court       is   debatable      or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.               Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                              We have

independently reviewed the record and conclude that Faulkner has

not   made     the    requisite      showing.        Accordingly,         we    deny   a

certificate      of     appealability      and     dismiss   the        appeal.        We

dispense      with    oral     argument    because     the     facts      and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                               DISMISSED



                                           2